ITEMID: 001-89790
LANGUAGEISOCODE: ENG
RESPONDENT: MDA
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: LOZINSCHI v. MOLDOVA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Ján Šikuta;Lech Garlicki;Mihai Poalelungi;Nicolas Bratza;Päivi Hirvelä
TEXT: The applicants, Mr Victor Lozinschi and Ms Maria Rujavniţa, are Moldovan nationals who were born in 1957 and 1954, respectively. They are represented before the Court by Mr Ivan Moscal, a lawyer practising in Chişinău. The Moldovan Government (“the Government”) were represented by their Agent, Mr Vladimir Grosu.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 8 February 2000 the applicants entrusted their merchandise to a third party for transportation from Turkey to Moldova. On the same date, the third party was arrested at the Moldovan customs on charges of smuggling and the applicants’ merchandise was seized by police as evidence.
By a final judgment of 26 September 2000 the Supreme Court of Justice acquitted the third party and ordered the restitution of the applicants’ merchandise. Since a part of the seized merchandise had been stolen from the police station the applicants brought an action against the Ministry of Interior (“the Ministry”) seeking compensation for the stolen goods.
By a final judgment of 9 October 2002 the Centru District Court ruled in favour of the applicants and ordered the Ministry to pay Mr Lozinschi 1,715 United States dollars (USD) (23,287.52 Moldovan lei (MDL) at the time) in compensation for the stolen merchandise and MDL 6,500 (488 euros (EUR) at the time) in respect of legal costs. It also ordered the Ministry to pay Ms Rujavniţa the equivalent in the national currency of USD 1,445 (MDL 19,617.03) in compensation for the stolen merchandise and MDL 5,000 (EUR 376) in respect of legal costs.
On 12 November 2002 the bailiff received the enforcement warrant.
On 10 April 2003 a bailiff instituted administrative proceedings against the competent administration of the Ministry which had failed to comply with the final judgment in favour of the applicants.
Following the communication of the applications, on 5 December 2007 the Government informed the Court that on 5 December 2005 and on 2 March 2006 Mr Lozinschi had been paid MDL 2,000 (EUR 133) and MDL 26,079.70 (EUR 1,684), respectively, representing the amounts awarded by the judgment of 9 October 2002. They also informed that on 11 November 2005 and on 2 March 2006 Ms Rujavniţa had been paid MDL 2,000 (EUR 134) and MDL 21,187.20 (EUR 1,368), respectively, representing the amounts awarded by the judgment of 9 October 2002. The Government also attached copies of receipts signed by the applicants.
The Government further informed the Court that after having received those amounts the applicants brought separate actions against the Ministry, seeking compensation for pecuniary damage suffered as a result of their impossibility to use their money between October 2002 and March 2006. By a final judgment of 6 April 2007 the Centru District Court ruled in favour of Mr Lozinschi and ordered the Ministry to pay him MDL 10,889.88 (EUR 652) in compensation for pecuniary damage suffered as a result of his impossibility to use his money. On 12 December 2006 the Chişinău Court of Appeal ruled in favour of Ms Rujavniţa and awarded her compensation in the sum of MDL 8,976 (EUR 519). In May and March 2007 a bailiff received the enforcement warrants in respect of the judgments of 6 April 2007 and 12 December 2006, respectively, and on 21 August 2007 the applicants have been paid the amounts due. The Government also submitted copies of the relevant documents.
